J-A09025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.M.C.R., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.R.C., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2336 EDA 2021

               Appeal from the Decree Entered October 26, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000413-2021

    IN THE INTEREST OF: L.C.-R., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2399 EDA 2021

                Appeal from the Order Entered October 26, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001852-2019


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                            FILED AUGUST 16, 2022

        M.R. (“Mother”) appeals from the decree involuntarily terminating her

parental rights to her daughter, L.M.C.R. a/k/a L.C.-R. (“Child”), and the order

changing Child’s permanency goal to adoption.            Additionally, counsel for

Mother, Elizabeth Larin, Esquire (“Counsel”), has filed a brief pursuant to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09025-22



Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), and petitioned to withdraw. We grant

Counsel’s petition to withdraw, affirm the decree involuntarily terminating

Mother’s parental rights, and dismiss Mother’s appeal from the goal change

order as moot.

       The relevant factual and procedural history is as follows. Mother was

incarcerated when Child was born in December 2019. N.T., 10/26/21, at 8.

The Department of Human Services of the City of Philadelphia (“DHS”)

removed Child from Mother and placed her in kinship care with her maternal

grandmother (“Maternal Grandmother”) in December 2019.1 Id. at 8-9. The

juvenile court adjudicated Child dependent on January 6, 2020, and

established Child’s permanency goal as return to parent or guardian.       The

court conducted regular permanency review hearings at which it found Mother

to be minimally compliant or non-compliant with the permanency plan and not

progressing toward alleviating the circumstances necessitating placement.

The court maintained Child’s commitment and placement goals throughout

these proceedings.

       On July 23, 2021, DHS filed a petition for the termination of parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and a

petition for goal change to adoption. The court held a hearing on the petitions
____________________________________________


1 Notwithstanding Mother’s incarceration, the Community Umbrella Agency
(“CUA”) case manager, Veronica Soto, described Mother’s prior housing
conditions as “deplorable.” N.T., 10/26/21, at 8-9.


                                           -2-
J-A09025-22



on October 26, 2021.         Mother, who was represented by Community Legal

Services, did not attend the hearing. DHS presented the testimony of Ms.

Soto. A member of the Defender Association of Philadelphia, Child Advocacy

Unit, represented Child, who was nearly two years old.2

       At the hearing, Ms. Soto reported that a single case plan (“SCP”) had

been established setting forth the following objectives for Mother: make her

whereabouts known; locate and occupy adequate housing; have supervised

visits with Child; complete and participate in Behavioral Health Services

(“BHS”) mental health assessment; sign releases; and attend the Achieving

Reunification Center (“ARC”) for parenting, housing, and employment. N.T.,




____________________________________________


2 Pursuant to In re Adoption of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020),
we must verify that the court appointed counsel to represent Child, and if
counsel served in a dual role, that the court determined before appointment
that there was no conflict between a child’s best and legal interests. For
children too young to express a preference, there is no conflict between the
child’s legal and best interests, and the child’s right to counsel is satisfied by
the appointment of an attorney-guardian ad litem (“GAL”). See In re T.S.,
192 A.3d 1080, 1092-93 (Pa. 2018). Here, because Child was less than two
years old at the time of the proceeding, the GAL did not have a conflict in
representation.

We additionally observe that, while the trial court appointed counsel in 2019
to represent Child as GAL/counsel in the dependency matter, it did not appoint
GAL/counsel in the termination matter. Cf. id. at 1090 n.19 (stating, “It would
be a better practice for the court to place an order on the record formalizing
the GAL’s role for termination purposes. Nevertheless, we are disinclined to
elevate form over substance.”) (internal citations omitted).


                                           -3-
J-A09025-22



10/26/21, at 9-10. 3 Ms. Soto stated that when she spoke with Mother, she

explained Mother’s objectives and what was required for reunification. N.T.,

10/26/21, at 11.       Ms. Soto confirmed that Mother’s objectives remained

substantially the same throughout the case and that Mother had not complied

with or completed any of the stated objectives. Id. at 10. Ms. Soto further

testified that Child has been placed with Maternal Grandmother since birth

and, although available, Mother never engaged in in-person supervised

visitation with Child.4 Id. at 8-9, 11-12, 16. As such, Maternal Grandmother

is the party who meets Child’s daily needs and whom Child identifies as a

parental figure. Id. at 12, 16. In explaining her opposition to reunification,

Ms. Soto stated, “There is no relationship between [Mother] and [Child].

[Child] does not know [Mother] as a parental caregiver.” Id. at 12-13.

       Following the hearing, the court entered a decree terminating Mother’s

parental rights pursuant to section 2511(a)(1) and (b), and issued an order

changing Child’s permanency goal to adoption.         On November 23, 2021,

____________________________________________


3 We observe that many of these objectives as described by Ms. Soto were
provisions ordered by the court. See Permanency Review Orders, 6/11/20,
11/4/20.

4 At the time of adjudication and disposition, the court permitted weekly
supervised visits at the agency, which the court then modified to virtual visits.
See Order of Adjudication and Disposition, 1/6/20; Permanency Review
Order, 6/11/20. Thereafter, Mother was afforded liberal visitation supervised
by Maternal Grandmother and visitation supervised by CUA once per month.
N.T., 10/26/21, at 12; Permanency Review Order, 11/4/20. Mother instead
utilized virtual video calls through Facebook. N.T., 10/26/21, at 12. The
record is silent as to the frequency of these video calls.


                                           -4-
J-A09025-22



Mother filed timely, counseled notices of appeal from the decree terminating

her parental rights and the goal change order, in addition to concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).5 The court likewise complied with Rule 1925.

       Thereafter, Counsel filed petitions to withdraw, as well as Anders briefs.

This Court then sua sponte consolidated Mother’s appeals. On June 7, 2022,

this Court denied Counsel’s petitions to withdraw and directed Counsel to file

either an advocate’s brief or an amended Anders brief. Interest of L.C.M.R.,

2022 WL 2047110 (Pa. Super. Jun. 7, 2022) (unpublished memorandum at

*2).   On June 27, 2022, Counsel filed a new Anders brief for the now-

consolidated appeal but failed to file a new petition to withdraw. On July 13,

2022, this Court ordered Counsel to file a petition to withdraw. Counsel re-

petitioned to withdraw on July 21, 2022.         This matter is now ripe for our

disposition.

       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

See In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992) (extending Anders

principles to appeals involving the termination of parental rights); see also

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (providing that counsel

appointed to represent an indigent parent on appeal from a decree

____________________________________________


5 Mother had previously filed a pro se notice of appeal from the decree
terminating her parental rights.


                                           -5-
J-A09025-22



involuntarily terminating parental rights may petition this Court for leave to

withdraw representation and submit an Anders brief).

      To withdraw, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). Counsel must “attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights.” Commonwealth v.

Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      We review Counsel’s Anders brief for compliance with the requirements

set forth in Santiago. Under Santiago, Counsel must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

978 A.2d at 361. “Once counsel has satisfied the [Anders] requirements, it

is then this Court’s duty to conduct its own review of the trial court’s

proceedings and render an independent judgment as to whether the appeal

is, in fact, wholly frivolous.” Commonwealth v. Edwards, 906 A.2d 1225,

1228 (Pa. Super. 2006) (citation omitted).


                                     -6-
J-A09025-22


      Counsel’s petition to withdraw certifies her conscientious review of the

record and determination that Mother’s appeals are frivolous.         Likewise,

Counsel has also filed an Anders brief that substantially complies with the

requirements set forth in Santiago.        Counsel’s Anders brief includes a

summary of the procedural history and facts of the case, the issues raised by

Mother that arguably support the appeal, and Counsel’s assessment regarding

why the appeal is frivolous with citations to relevant legal authority. Finally,

Counsel attached to her petition a letter she sent to Mother informing her of

her rights. See Cartrette, 83 A.3d at 1032; Millisock, 873 A.2d at 752.

Accordingly, Counsel complied with the requirements of Anders and

Santiago.     We therefore conduct our independent review to determine

whether Mother’s appeal is wholly frivolous.

      Counsel’s Anders brief identifies the following issues for our review:

      1. Did the trial court commit an error of law and abuse of
         discretion by involuntarily terminating [Mother’s] parental
         rights?

      2. Did the trial court commit an error of law and abuse of
         discretion by changing [Child’s] permanency goal from
         reunification with parent to adoption?

Anders Brief at 2.

      We review involuntary termination orders for an abuse of discretion,

which requires an error of law or a showing of manifest unreasonableness,

partiality, prejudice, bias, or ill-will. See In re Adoption of L.A.K., 265 A.3d

580, 591 (Pa. 2021) (citation omitted). In applying this standard, appellate

courts must accept the trial court’s findings of fact and credibility

                                     -7-
J-A09025-22


determinations if they are supported by the record. Interest of S.K.L.R.,

256 A.3d 1108, 1123 (Pa. 2021); see also In re Adoption of C.M., 255 A.3d

343, 358 (Pa. 2021).

      Pennsylvania’s Adoption Act (“the Act”) governs involuntary termination

of parental rights proceedings. See 23 Pa.C.S.A. § 2101-2938. Subsection

2511(a) provides grounds for involuntary termination of parental rights. If

the trial court finds clear and convincing evidence supporting the existence of

one of the grounds for termination set forth in subsection (a), the court must

then consider whether termination would best serve the child under subsection

(b). Id. § 2511(b).

      In this case, the trial court terminated Mother’s parental rights pursuant

to section 2511(a)(1) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    ****

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any

                                     -8-
J-A09025-22


      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      To satisfy the requirements of section 2511(a)(1), the party requesting

termination must prove conduct by the parent, sustained for at least the six

months immediately prior to the filing of the termination petition, which

reveals a settled intent to relinquish the parental claim to a child or a refusal

or failure to perform parental duties. See In re Z.S.W., 946 A.2d 726, 730

(Pa. Super. 2008).     Though we do not adhere to any strict definition of

“parental duty,” a child has a right to essential parental care, and our

jurisprudence reveals certain irreducible qualities of a parent’s attendant

obligation.   In re C.M., 255 A.3d at 364.      Foremost, it is a positive duty

requiring affirmative performance. Id. Additionally, parental duty requires

that a parent exert herself to take and maintain a place of importance in the

child’s life. Id. (noting that communication and association are essential to

the performance of parental duties).

      However, even where the evidence clearly establishes that a parent has

failed to perform affirmative parental duties for a period in excess of six

months, the court must examine the individual circumstances and any

explanation offered by the parent to determine if that evidence, in light of the

totality of circumstances, clearly warrants permitting the involuntary

termination of parental rights.     Id.   In other words, even if competent



                                       -9-
J-A09025-22


evidence   establishes   the   statutory   criteria   under   subsection   (a)(1),

consideration of the totality of the circumstances includes evaluation of the

following: (1) the parent’s explanation for his or her conduct; (2) the post-

abandonment contact between the parent and child, if any, including any

efforts made by the parent to reestablish contact with the child; and (3) the

effect that termination of parental rights would have on the child pursuant to

subsection (b). Id. at 365.

      In this case, the trial court, in finding grounds for termination of

Mother’s parental rights under section 2511(a)(1), credited Ms. Soto’s

testimony about Mother’s failure to comply with any of her SCP objectives.

Trial Court Opinion, 12/7/21, at 12-13. The court further noted that while

Mother was permitted supervised visitation with Child, she never visited Child

in person. Id. at 13.

      Following our review, we discern no abuse of discretion by the trial court

in finding grounds for termination pursuant to section 2511(a)(1). The record

reveals Mother’s failure to perform parental duties throughout the entirety of

Child’s life. Ms. Soto stated that, when she spoke with Mother, she explained

Mother’s SCP objectives and what was required for reunification.             N.T.,

10/26/21, at 11.    Ms. Soto confirmed that Mother’s objectives remained

substantially the same throughout the case and that Mother had not complied

with any of the stated objectives. Id. at 10. Ms. Soto further testified that

Child has been placed with Maternal Grandmother since birth and, although


                                     - 10 -
J-A09025-22


available, Mother never engaged in in-person supervised visitation with Child.

Id. at 8-9, 11-12, 16. The record thus supports the court’s determination,

under section 2511(a), that Mother evidenced a settled purpose of

relinquishing a claim to Child or failed to perform parental duties.6

       We next address section 2511(b). Where the grounds for termination

under section 2511(a) are met, the trial court shall then give primary

consideration to the developmental, physical, and emotional needs and

welfare of the child under section 2511(b). See In re T.S.M., 71 A.3d 251,

267 (Pa. 2013).      The emotional needs and welfare of the child have been

interpreted to include intangibles such as love, comfort, security, and stability.

Id. The determination of the child’s needs and welfare requires consideration

of the emotional bonds between the parent and child.           Id.   The utmost

attention should be paid to discerning the effect on the child of permanently

severing the parental bond. Id.

       The evaluation of a child’s bonds is not always an easy task. “In cases

where there is no evidence of any bond between the parent and child, it is

reasonable to infer that no bond exists. The extent of any bond analysis,


____________________________________________


6 To the extent Counsel raises the issue that DHS failed to make reasonable
efforts to reunify Mother with Child, we agree this argument is frivolous. See
In re D.C.D., 105 A.3d 662, 672 (Pa. 2014) (concluding that, while potentially
relevant, “Neither subsection (a) nor (b) requires a court to consider the
reasonable efforts provided to a parent prior to termination of parental rights”)
(emphasis added).



                                          - 11 -
J-A09025-22


therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (internal citation

omitted). When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Moreover, a parent’s emotional bond with her child, while a major component

of the section 2511(b) analysis, is nevertheless only one of many factors to

be considered by the court when determining what is in the best interest of

the child:

        [I]n addition to a bond examination, the trial court can equally
        emphasize the safety needs of the child, and should also consider
        the intangibles, such as the love, comfort, security, and stability
        the child might have with the foster parent [as well as the]
        continuity of relationships and whether any existing parent-child
        bond can be severed without detrimental effects on the child

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (internal

citations omitted).

        In determining that termination of Mother’s parental rights favors Child’s

needs and welfare under section 2511(b), the trial court concluded that there

was no necessary and beneficial relationship between Mother and Child. Trial

Court Opinion, 12/7/21, at 15. The court stated:

               This [c]ourt heard credible, persuasive testimony from Ms.
        Soto, who testified [that] Child does not have any type of
        relationship with [Mother] and there is no parental bond between
        them. There was no evidence presented to suggest that any bond
        exists between Mother and [] Child. To the contrary, the evidence
        shows that [] Child has developed a parental bond with her

                                      - 12 -
J-A09025-22


      Maternal Grandmother. [] Child looks to her for safety, shelter,
      love, support and care. Ms. Soto opined [that] Child would not
      suffer any irreparable harm if Mother’s parental rights were
      terminated[,] and it would be in [] Child’s best interest to be
      adopted.

Id. at 15-16.

      Upon review, we discern no abuse of discretion in the trial court’s finding

that Child’s developmental, physical, and emotional needs and welfare favor

termination of parental rights pursuant to section 2511(b). Ms. Soto opined

that Child’s physical, developmental, and emotional needs would be met by

termination. N.T., 10/26/21, at 16. In further expressing her support for

adoption, Ms. Soto stated, “[Child] is in a stable home. She is well cared for.

All her basic needs are being met. And she only identifies her grandmother

as her mom.” Id. at 15. We note that, while available, Mother never engaged

in in-person supervised visitation with Child.     Id. at 12.   Mother instead

utilized virtual video calls through Facebook. Id. As a result, Child has no

relationship with Mother and identifies Maternal Grandmother, the party who

meets her daily needs, as her parent. Id. at 12-13, 16. When asked about

opposition to reunification, Ms. Soto explained, “There is no relationship

between [Mother] and [Child]. [Child] does not know [Mother] as a parental

caregiver.” Id. at 12-13. Ms. Soto further opined that Child would not suffer

harm if the court terminated Mother’s parental rights. Id. at 13. Maternal

Grandmother is willing, and desires, to adopt Child.      Id. at 17.   Ms. Soto

accordingly testified that Child would suffer harm if removed from Maternal




                                     - 13 -
J-A09025-22



Grandmother. Id.      7   The record, accordingly, supports the trial court’s finding

under section 2511(b) that termination would serve Child’s best interests.

       Following our independent review, and based on our conclusion that trial

court properly terminated Mother’s parental rights under section 2511(a)(1)

and (b), we agree with Counsel that the appeal from the decree terminating

Mother’s parental rights is wholly frivolous.

       Given our disposition concerning termination of Mother’s parental rights,

her appeal from the goal change order is moot. See In the Interest of D.R.-

W., 227 A.3d 905, 917 (Pa. Super. 2020) (concluding that a goal change

challenge is moot in light of affirmance of a decree terminating parental

rights); accord In re Adoption of A.H., 247 A.3d 439, 446, appeal denied,

258 A.3d 1144 (Pa. 2021) (stating, “[T]he effect of our decision to affirm the

orphans’ court’s termination decree necessarily renders moot the dependency

court’s decision to change Child’s goal to adoption”).

       Petition to withdraw granted.           Decree affirmed.   Appeal from order

dismissed.



____________________________________________


7 Child has been in placement with Maternal Grandmother for her entire life
and is entitled to permanency and stability. As we have stated, a child’s life
“simply cannot be put on hold in the hope that [a parent] will summon the
ability to handle the responsibilities of parenting.” In re C.D.R., 111 A.3d at
1220. Rather, “a parent’s basic constitutional right to the custody and rearing
of [her] child is converted, upon the failure to fulfill . . . her parental duties,
to the child’s right to have proper parenting and fulfillment of . . . her potential
in a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847,
856 (Pa. Super. 2004) (internal citation omitted).

                                          - 14 -
J-A09025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2022




                          - 15 -